11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

In the interest of T.S.W., a child,          * From the 1st Multicounty Court at Law
                                               of Nolan County,
                                               Trial Court No. CC-8047.

No. 11-21-00231-CV                           * March 31, 2022

                                             * Memorandum Opinion by Trotter, J.
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is
error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is reversed insofar as it terminated the parental rights of
T.S.W.’s mother. Because we have reversed the termination order with respect to
T.S.W.’s mothers parental rights, we must also set aside the trial court’s order
granting the petition for adoption. Accordingly, this cause is remanded to the trial
court for further proceedings. The costs incurred by reason of this appeal are taxed
against Appellees.